Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Limitations of the claimed subject matter was deemed not reasonably met by the prior art. Most notably, the limitations reciting “…the wheelchair having a frame comprising two openings to releasably attach axle portions of rear wheel” in conjunction with an auxiliary frame system comprising “ fastening elements to releasably attach each wheel displacing element to the frame of the wheelchair through the opening”.
Downey (US 7464949) for a wheelchair ‘wheel positioning system’ that permits a rear wheel (Fig. 1b, Item 12) to translate to shifted axis. Downey is silent on the methods of attachment for a frame system (Fig. 2a, Item 10) to the wheelchair and does not reasonably include an ‘anchoring link’ as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes wheelchair frame subsystems of merit for reference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616